                              Case 19-12415-MFW                                 Doc 519                Filed 03/03/20                Page 1 of 25



                                                                   UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF DELAWARE


In re: HRI HOLDING CORP., et al.                                                       Case No. 19-12415 (MFW)
                                                                                       Reporting Period: 12/30/19 – 1/26/2020


                                                                        MONTHLY OPERATING REPORT
                                      File with Court and submit copy to United States Trustee within 20 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document        Explanation         Affidavit/Supplement
REQUIRED DOCUMENTS                                                                       Form No.                    Attached         Attached                 Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1                            X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a                           X
   Schedule of Professional Fees Paid                                                  MOR-1b                           X
   Copies of bank statements                                                                                                    Available Upon Request
   Cash disbursements journals                                                                                                  Available Upon Request
Statement of Operations                                                                MOR-2                            X
Balance Sheet                                                                          MOR-3                            X
Status of Postpetition Taxes                                                           MOR-4                            X
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                   MOR-4                            X
  Listing of aged accounts payable                                                     MOR-4                            X
Accounts Receivable Reconciliation and Aging                                           MOR-5                            X
Debtor Questionnaire                                                                   MOR-5                            X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                ______________________________
Signature of Debtor                                                                         Date


_______________________________________                                                ______________________________
Signature of Joint Debtor                                                                   Date


/s/ Matthew R. Manning
_______________________________________                                                March 3, 2020
                                                                                       ______________________________
Signature of Authorized Individual*                                                         Date


Matthew R. Manning                                                                     Chief Restructuring Officer
Printed Name of Authorized Individual                                                  Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                             Page 1                                                                  MOR Cover
                                                                    Case 19-12415-MFW                                           Doc 519                     Filed 03/03/20                             Page 2 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 1
(in US Dollars; Unaudited)
                                               SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)
                                            Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash
                                            should be the ending cash from the prior month or, if this is the first report, the amount should be the
                                            balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL”
                                            column must equal the sum of all Debtor columns. Attach copies of the bank statements and the cash
                                            disbursements journal. The total disbursements listed in the disbursements journal must equal the total
                                            disbursements reported on this page. A bank reconciliation must be attached for each account. [See
                                            MOR-1a]
                                                                         Houlihan’s Restaurants,                                                         Sam Wilson’s/Kansas,     Darryl’s of St. Louis     Darryl’s of Overland                                                        Algonquin Houlihan’s
DEBTOR ENTITIES                               HRI Holding Corp.                   Inc.                 HDJG Corp.                Red Steer, Inc.                 Inc.                 County, Inc.               Park, Inc.          Houlihan’s of Ohio, Inc.   HRI O’Fallon, Inc.       Restaurant, L.L.C.

BANKRUPTCY CASE NUMBER                             18-11358                    18-11304                  18-11302                  18-11305                   18-11306                 18-11307                  18-11291                   18-11292                18-11301                 18-11308
CASH BEGINNING OF MONTH                                             $0           $7,041,036                  $262,229                               $0                       $0                        $0                       $0                         $0                      $0                       $0
RECEIPTS
  RECEIPTS                                                      -                $4,880,922                          -                          -                        -                         -                        -                          -                       -                        -
  TRANSFERS (FROM DIP ACCTS)                                                      7,377,883                          -                          -                        -                         -                        -                          -                       -                        -
    TOTAL RECEIPTS                                              -               $12,258,804                          -                          -                        -                         -                        -                          -                       -                        -
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                                         -                  $731,948                          -                          -                        -                         -                        -                          -                       -                        -
  CONTROLLABLES                                                 -                   262,132                          -                          -                        -                         -                        -                          -                       -                        -
  OCCUPANCY                                                     -                   975,565                          -                          -                        -                         -                        -                          -                       -                        -
  EMERGENCY CAPEX                                               -                    17,082                          -                          -                        -                         -                        -                          -                       -                        -
  PAYROLL AND PAYROLL TAXES                                     -                 4,562,704                          -                          -                        -                         -                        -                          -                       -                        -
  SALES TAX                                                     -                   298,877                          -                          -                        -                         -                        -                          -                       -                        -
  OTHER DISBURSEMENTS                                           -                 1,338,675                          -                          -                        -                         -                        -                          -                       -                        -
  DIP LENDER FEES                                               -                       -                            -                          -                        -                         -                        -                          -                       -                        -
  TRANSFERS (TO DIP ACCTS)                                      -                   387,413                          -                          -                        -                         -                        -                          -                       -                        -
  PROFESSIONAL FEES                                             -                       -                            -                          -                        -                         -                        -                          -                       -                        -
  U.S. TRUSTEE QUARTERLY FEES                                   -                       -                            -                          -                        -                         -                        -                          -                       -                        -
     TOTAL DISBURSEMENTS                                        -                $8,574,395                          -                          -                        -                         -                        -                          -                       -                        -

   NET CASH FLOW                                                -                $3,684,410                          -                          -                        -                         -                        -                          -                       -                        -
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                          -               $10,725,446                  $262,229                           -                        -                         -                        -                          -                       -                        -

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                                                                                Page 2                                                                                                                                                  MOR-1
                                                               Case 19-12415-MFW                                         Doc 519                   Filed 03/03/20                              Page 3 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 1
(in US Dollars; Unaudited)
                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                                                        Hanley Station
                                            Houlihan’s Texas       Houlihan’s Restaurants    Geneva Houlihan’s       Houlihan’s Restaurant,
DEBTOR ENTITIES                              Holdings, Inc.            of Texas, Inc.        Restaurant, L.L.C.              LLC               JGIL Mill OP LLC        JGIL Millburn, LLC       JGIL Milburn Op LLC      JGIL, LLC            JGIL Holding Corp.      JGIL Omaha, LLC

BANKRUPTCY CASE NUMBER                         18-11309                  18-11310                18-11311                  18-11313                18-11314                18-11315                  18-11316            18-11317                 18-11318               18-11319
CASH BEGINNING OF MONTH                                       $0                        $0                      $0                        $0                      $0                      $0                        $0                   $0                      $0                     $0
RECEIPTS
  RECEIPTS                                                -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  TRANSFERS (FROM DIP ACCTS)                              -                         -                       -                         -                       -                       -                         -                    -                       -                      -
    TOTAL RECEIPTS                                        -                         -                       -                         -                       -                       -                         -                    -                       -                      -
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                                   -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  CONTROLLABLES                                           -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  OCCUPANCY                                               -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  EMERGENCY CAPEX                                         -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  PAYROLL AND PAYROLL TAXES                               -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  SALES TAX                                               -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  OTHER DISBURSEMENTS                                     -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  DIP LENDER FEES                                         -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  TRANSFERS (TO DIP ACCTS)                                -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  PROFESSIONAL FEES                                       -                         -                       -                         -                       -                       -                         -                    -                       -                      -
  U.S. TRUSTEE QUARTERLY FEES                             -                         -                       -                         -                       -                       -                         -                    -                       -                      -
     TOTAL DISBURSEMENTS                                  -                         -                       -                         -                       -                       -                         -                    -                       -                      -

   NET CASH FLOW                                          -                         -                       -                         -                       -                       -                         -                    -                       -                      -
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                    -                         -                       -                         -                       -                       -                         -                    -                       -                      -

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                                                                          Page 3                                                                                                                                         MOR-1
                                                               Case 19-12415-MFW                                       Doc 519                  Filed 03/03/20                            Page 4 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 1
(in US Dollars; Unaudited)
                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                                                                            HOP Lawrenceville
DEBTOR ENTITIES                             HOP NJ NY, LLC         HOP Farmingdale LLC      HOP Cherry Hill LLC      HOP Paramus LLC             LLC                HOP Brick LLC          HOP Secaucus LLC        HOP Heights LLC        HOP Bayonne LLC        HOP Fairfield LLC

BANKRUPTCY CASE NUMBER                         18-11320                 18-11321                 18-11323               18-11324                18-11325              18-11326                 18-11327               18-11328               18-11329                18-11330
CASH BEGINNING OF MONTH                                       $0                       $0                       $0                     $0                      $0                    $0                       $0                     $0                     $0                      $0
RECEIPTS
  RECEIPTS                                                -                  $53,865                  $47,946                $58,038                     -                $72,818                  $98,478                 $23,116               $89,846                  $43,752
  TRANSFERS (FROM DIP ACCTS)                              -                   31,297                   24,847                 23,549                     194               32,282                   35,982                  21,335                19,519                   18,057
    TOTAL RECEIPTS                                        -                  $85,161                  $72,793                $81,587                    $194             $105,100                 $134,460                 $44,451              $109,365                  $61,808
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                                   -                   $4,456                   $8,512                 $3,402                     -                $11,465                  $13,933                  $6,440                   -                     $4,296
  CONTROLLABLES                                           -                      -                        -                      -                       -                    -                        -                       -                     -                        -
  OCCUPANCY                                               -                      -                        -                      -                       -                    -                        -                       -                     -                        -
  EMERGENCY CAPEX                                         -                      -                        -                      -                       -                    -                        -                       -                     -                        -
  PAYROLL AND PAYROLL TAXES                               -                      -                        -                      -                       -                    -                        -                       -                     -                        -
  SALES TAX                                               -                   27,784                   23,298                 24,795                     194               27,474                   26,379                  15,453                20,403                   16,122
  OTHER DISBURSEMENTS                                     -                      -                        -                      -                       -                    -                        -                       -                     -                        -
  DIP LENDER FEES                                         -                      -                        -                      -                       -                    -                        -                       -                     -                        -
  TRANSFERS (TO DIP ACCTS)                                -                   52,921                   40,983                 53,390                     -                 66,161                   94,147                  22,557                88,963                   41,390
  PROFESSIONAL FEES                                       -                      -                        -                      -                       -                    -                        -                       -                     -                        -
  U.S. TRUSTEE QUARTERLY FEES                             -                      -                        -                      -                       -                    -                        -                       -                     -                        -
     TOTAL DISBURSEMENTS                                  -                  $85,161                  $72,793                $81,587                    $194             $105,100                 $134,460                 $44,451              $109,365                  $61,808

   NET CASH FLOW                                          -                        -                        -                      -                       -                     -                        -                      -                      -                       -
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                    -                        -                        -                      -                       -                     -                        -                      -                      -                       -

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                                                                       Page 4                                                                                                                                        MOR-1
                                                               Case 19-12415-MFW                                       Doc 519                   Filed 03/03/20                          Page 5 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 1
(in US Dollars; Unaudited)
                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                                                                                                 HOP New Brunswick                                                         Houlihan’s of
DEBTOR ENTITIES                             HOP Ramsey LLC         HOP Bridgewater LLC      HOP Parsippany LLC       HOP Westbury LLC        HOP Weehawken LLC         LLC                HOP Holmdel LLC        HOP Woodbridge LLC       Chesterfield, Inc.

BANKRUPTCY CASE NUMBER                         18-11331                 18-11332                 18-11333                18-11334                18-11335            18-11337                18-11338                 18-11339               18-11340
CASH BEGINNING OF MONTH                                       $0                       $0                       $0                      $0                  $0                      $0                      $0                       $0                       $0
RECEIPTS
  RECEIPTS                                         $67,945                   $48,038                 $35,236                 $24,586               $6,759,675             $48,704                $83,743                  $23,578                         -
  TRANSFERS (FROM DIP ACCTS)                        30,883                    19,680                  17,895                  26,636                      -                23,609                 44,066                   17,584                         -
    TOTAL RECEIPTS                                 $98,828                   $67,717                 $53,131                 $51,222               $6,759,675             $72,313               $127,809                  $41,161                         -
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                             $7,449                    $3,376                  $7,206                  $5,465                      -                $7,226                $17,567                   $4,571                         -
  CONTROLLABLES                                        -                         -                       -                       -                        -                   -                      -                        -                           -
  OCCUPANCY                                            -                         -                       -                       -                        -                   -                      -                        -                           -
  EMERGENCY CAPEX                                      -                         -                       -                       -                        -                   -                      -                        -                           -
  PAYROLL AND PAYROLL TAXES                            -                         -                       -                       -                        -                   -                      -                        -                           -
  SALES TAX                                         29,843                    20,981                  14,748                  21,734                       87              21,215                 35,111                   13,484                         -
  OTHER DISBURSEMENTS                                  -                         -                       -                       -                        -                   -                      -                        -                           -
  DIP LENDER FEES                                      -                         -                       -                       -                        -                   -                      -                        -                           -
  TRANSFERS (TO DIP ACCTS)                          61,536                    43,361                  31,177                  24,023                6,615,165              43,872                 75,131                   23,106                         -
  PROFESSIONAL FEES                                    -                         -                       -                       -                        -                   -                      -                        -                           -
  U.S. TRUSTEE QUARTERLY FEES                          -                         -                       -                       -                        -                   -                      -                        -                           -
     TOTAL DISBURSEMENTS                           $98,828                   $67,717                 $53,131                 $51,222               $6,615,252             $72,313               $127,809                  $41,161                         -

   NET CASH FLOW                                          -                        -                        -                       -               $144,423                    -                       -                        -                        -
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                    -                        -                        -                       -               $144,423                    -                       -                        -                        -

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                                                                        Page 5                                                                                                                     MOR-1
                                                          Case 19-12415-MFW        Doc 519         Filed 03/03/20   Page 6 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 1
(in US Dollars; Unaudited)
                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                             CURRENT MONTH ACTUAL
DEBTOR ENTITIES                             (TOTAL OF ALL ACCOUNTS)

BANKRUPTCY CASE NUMBER
CASH BEGINNING OF MONTH                                  $7,303,265
RECEIPTS
  RECEIPTS                                              $12,460,286
  TRANSFERS (FROM DIP ACCTS)                              7,765,296
    TOTAL RECEIPTS                                      $20,225,581
DISBURSEMENTS
  FOOD / BEVERAGE COSTS                                    $837,312
  CONTROLLABLES                                             262,132
  OCCUPANCY                                                 975,565
  EMERGENCY CAPEX                                            17,082
  PAYROLL AND PAYROLL TAXES                               4,562,704
  SALES TAX                                                 637,983
  OTHER DISBURSEMENTS                                     1,338,675
  DIP LENDER FEES                                               -
  TRANSFERS (TO DIP ACCTS)                                7,765,296
  PROFESSIONAL FEES                                             -
  U.S. TRUSTEE QUARTERLY FEES                                   -
     TOTAL DISBURSEMENTS                                $16,396,748

   NET CASH FLOW                                         $3,828,833
   (RECEIPTS LESS DISBURSEMENTS)

   CASH – END OF MONTH                                  $11,132,098

Footnote(s):
(a) Cash balances reported on the
schedule of cash receipts and
disbursements are based on bank account
balances and excludes restaurant level
store cash and deposits in transit, which
the Debtors believe to be minimal on a
per-restaurant basis.


* Refer to page 7 for Schedule of
Disbursements for Calculating U.S.
Trustee Quarterly Fees.




                                                                                          Page 6                                   MOR-1
                                     Case 19-12415-MFW                                Doc 519                Filed 03/03/20                    Page 7 of 25
In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR-1 (CON’T)
(in US Dollars; Unaudited)
                                              SCHEDULE OF DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES (a)
                                                                                                                                    PLUS: ESTATE
                                                                                                                                  DISBURSEMENTS
                                                                                       LESS: TRANSFERS                          MADE BY HOULIHAN'S                          TOTAL
                                                                                          TO DEBTOR                              RESTAURANTS, INC.         PLUS:       DISBURSEMENTS
                                                          BANKRUPTCY       CASH         IN POSSESSION                           ON BEHALF OF OTHER        CHECKS      (FOR QUARTERLY
 #               DEBTOR ENTITY NAME                       CASE NUMBER DISBURSEMENTS       ACCOUNTS                                DEBTOR ENTITIES       OUTSTANDING     FEE PURPOSES)
  1.   HRI Holding Corp.                                     19-12415              -                  -                                            -              -                  -
  2.   Houlihan’s Restaurants, Inc.                          19-12416        8,574,395           (387,413)                                     (96,080)      $272,123          8,363,025
  3.   HDJG Corp.                                            19-12417              -                  -                                            -              -                  -
  4.   Red Steer, Inc.                                       19-12418              -                  -                                            -              -                  -
  5.   Sam Wilson’s/Kansas, Inc.                             19-12419              -                  -                                            -              -                  -
  6.   Darryl’s of St. Louis County, Inc.                    19-12420              -                  -                                            -              -                  -
  7.   Darryl’s of Overland Park, Inc.                       19-12421              -                  -                                            -              -                  -
  8.   Houlihan’s of Ohio, Inc.                              19-12422              -                  -                                            -              -                  -
  9.   HRI O’Fallon, Inc.                                    19-12423              -                  -                                            -              -                  -
 10.   Algonquin Houlihan’s Restaurant, L.L.C.               19-12424              -                  -                                            -              -                  -
 11.   Houlihan’s Texas Holdings, Inc.                       19-12425              -                  -                                            -              -                  -
 12.   Houlihan’s Restaurants of Texas, Inc.                 19-12426              -                  -                                         81,092            $73             81,165
 13.   Geneva Houlihan’s Restaurant, L.L.C.                  19-12427              -                  -                                         14,857            -               14,857
 14.   Hanley Station Houlihan’s Restaurant, LLC             19-12428              -                  -                                            -              -                  -
 15.   JGIL Mill OP LLC                                      19-12429              -                  -                                            -              -                  -
 16.   JGIL Millburn, LLC                                    19-12430              -                  -                                            -              -                  -
 17.   JGIL Milburn Op LLC                                   19-12431              -                  -                                            -              -                  -
 18.   JGIL, LLC                                             19-12432              -                  -                                            -              -                  -
 19.   JGIL Holding Corp.                                    19-12433              -                  -                                            -              -                  -
 20.   JGIL Omaha, LLC                                       19-12434              -                  -                                            131            -                  131
 21.   HOP NJ NY, LLC                                        19-12435              -                  -                                            -              -                  -
 22.   HOP Farmingdale LLC                                   19-12436           85,161            (52,921)                                         -              -               32,240
 23.   HOP Cherry Hill LLC                                   19-12437           72,793            (40,983)                                         -              -               31,810
 24.   HOP Paramus LLC                                       19-12438           81,587            (53,390)                                         -              -               28,197
 25.   HOP Lawrenceville LLC                                 19-12439              194                -                                            -              -                  194
 26.   HOP Brick LLC                                         19-12440          105,100            (66,161)                                         -             $313             39,252
 27.   HOP Secaucus LLC                                      19-12441          134,460            (94,147)                                         -              -               40,313
 28.   HOP Heights LLC                                       19-12442           44,451            (22,557)                                         -              $97             21,990
 29.   HOP Bayonne LLC                                       19-12443          109,365            (88,963)                                         -              -               20,403
 30.   HOP Fairfield LLC                                     19-12444           61,808            (41,390)                                         -              -               20,418
 31.   HOP Ramsey LLC                                        19-12445           98,828            (61,536)                                         -           $1,004             38,296
 32.   HOP Bridgewater LLC                                   19-12446           67,717            (43,361)                                         -              -               24,357
 33.   HOP Parsippany LLC                                    19-12447           53,131            (31,177)                                         -              -               21,954
 34.   HOP Westbury LLC                                      19-12448           51,222            (24,023)                                         -              -               27,199
 35.   HOP Weehawken LLC                                     19-12449        6,615,252         (6,615,165)                                         -              -                   87
 36.   HOP New Brunswick LLC                                 19-12450           72,313            (43,872)                                         -              -               28,441
 37.   HOP Holmdel LLC                                       19-12451          127,809            (75,131)                                         -              -               52,679
 38.   HOP Woodbridge LLC                                    19-12452           41,161            (23,106)                                         -              -               18,055
 39.   Houlihan’s of Chesterfield, Inc.                      19-12453              -                  -                                            -              -                  -
       TOTAL                                                               $16,396,748        ($7,765,296)                                         -         $273,609         $8,905,062

Footnote(s):
(a) Houlihan’s Restaurants, Inc. disburses payments for the majority of the trade payables for the other Debtor entities giving rise to the intercompany
adjustments reflected herein for purposes of UST fee calculations.




                                                                                                   Page 7                                                              MOR-1 (CON’T)
                         Case 19-12415-MFW                 Doc 519        Filed 03/03/20         Page 8 of 25
In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR-1a
(in US Dollars; Unaudited)
                                                  BANK ACCOUNT INFORMATION
                                                                                                     LAST 4            BANK
                                                   CASE                              Type of         DIGITS          BALANCE
  #               DEBTOR ENTITY                   NUMBER            BANK             Account       ACCOUNT #          1/26/2020       F/N
   1.   Houlihan’s Restaurants, Inc.              19-12416         UMB Bank          Operating        6680            $10,423,229
   2.   Houlihan’s Restaurants, Inc.              19-12416         UMB Bank          Operating        6710                    -
   3.   Houlihan’s Restaurants, Inc.              19-12416         UMB Bank          Operating        6850                    -
   4.   Houlihan’s Restaurants, Inc.              19-12416         UMB Bank          Operating        5907                    -
   5.   Houlihan’s Restaurants, Inc.              19-12416         UMB Bank          Operating        5915                    -
   6.   Houlihan’s Restaurants, Inc.              19-12416         UMB Bank          Operating        6699                    -
   7.   Houlihan’s Restaurants, Inc.              19-12416         UMB Bank          Operating        5744                    -
   8.   Houlihan’s Restaurants, Inc.              19-12416         UMB Bank          Operating        8861                302,217
   9.   HDJG Corp.                                19-12417         UMB Bank          Operating        4213                262,229
  10.   HOP Bayonne LLC                           19-12443         UMB Bank          Operating        5233                    -
  11.   HOP Brick LLC                             19-12440         UMB Bank          Operating        5268                    -
  12.   HOP Bridgewater LLC                       19-12446         UMB Bank          Operating        5225                    -
  13.   HOP Cherry Hill LLC                       19-12437         UMB Bank          Operating        5209                    -
  14.   HOP Fairfield LLC                         19-12444         UMB Bank          Operating        5179                    -
  15.   HOP Farmingdale LLC                       19-12436         UMB Bank          Operating        5276                    -
  16.   HOP Heights LLC                           19-12442         UMB Bank          Operating        5187                    -
  17.   HOP Holmdel LLC                           19-12451         UMB Bank          Operating        5136                    -
  18.   HOP New Brunswick LLC                     19-12450         UMB Bank          Operating        5160                    -
  19.   HOP Paramus LLC                           19-12438         UMB Bank          Operating        5195                    -
  20.   HOP Parsippany LLC                        19-12447         UMB Bank          Operating        5152                    -
  21.   HOP Lawrenceville LLC                     19-12439         UMB Bank          Operating        5241                    -
  22.   HOP Ramsey LLC                            19-12445         UMB Bank          Operating        5144                    -
  23.   HOP Secaucus LLC                          19-12441         UMB Bank          Operating        5217                    -
  24.   HOP Weehawken LLC                         19-12449         UMB Bank          Operating        5128                144,423
  25.   HOP Westbury LLC                          19-12448         UMB Bank          Operating        5284                    -
  26.   HOP Woodbridge LLC                        19-12452         UMB Bank          Operating        5101                    -

I, Matthew Manning, attest that all requisite bank account balance reconciliations for the above-referenced accounts have been performed
for the reporting period.




                                                                  Page 8                                                            MOR-1a
                       Case 19-12415-MFW                 Doc 519         Filed 03/03/20         Page 9 of 25
In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR-1b
(in US Dollars; Unaudited)
                               SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID (a)
                   This schedule is to include all retained professional payments from case inception to current month

                                                Amount                                      Amount Paid               Year-To-Date
        Payee             Period Covered       Approved               Payor                Fees   Expenses           Fees    Expenses
None                    12/30/19 - 1/26/20       N/A                   N/A                 N/A       N/A             N/A       N/A




                                                                 Page 9                                                        MOR-1b
                                                                                          Case 19-12415-MFW                                           Doc 519                  Filed 03/03/20                           Page 10 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 2
(in US Dollars; Unaudited)

STATEMENT OF OPERATIONS (a)
The Statement of Operations is to be prepared on an
accrual basis. The accrual basis of accounting
recognizes revenue when it is realized and expenses
when they are incurred, regardless of when cash is
actually received or paid.


DEBTOR ENTITIES                                                                             HRI Holding Corp.          Houlihan’s Restaurants, Inc.              HDJG Corp.                    Red Steer, Inc.              Sam Wilson’s/Kansas, Inc.        Darryl’s of St. Louis County, Inc.    Darryl’s of Overland Park, Inc.          Houlihan’s of Ohio, Inc.
BANKRUPTCY CASE NUMBER                                                                          18-11358                       18-11304                           18-11302                       18-11305                           18-11306                           18-11307                             18-11291                               18-11292
                                                                                        Current        Cumulative      Current        Cumulative          Current        Cumulative      Current        Cumulative          Current        Cumulative          Current        Cumulative            Current        Cumulative
REVENUES                                                                                Period        Filing to Date   Period        Filing to Date       Period        Filing to Date   Period        Filing to Date       Period        Filing to Date       Period        Filing to Date         Period        Filing to Date
    Company restaurant sales                                                                  $-                 $-          $-         $23,832,687             $-                $-           $-                $-               $-                $-               $-                $-                 $-                $-
    Franchise income                                                                            -                 -            -             229,983              -                 -            -                 -                -                 -                -                 -                  -                 -
         Total operating revenues                                                             $-                $-           $-         $24,062,670             $-                $-           $-                $-               $-                $-               $-                $-                 $-                $-
COST OF COMPANY RESTAURANT SALES
    Food costs                                                                                $-                $-            $-            $5,550,670          $-                $-           $-                  $-             $-                $-                 $-                 $-               $-                  $-
    Beverage costs                                                                             -                 -             -             1,271,921           -                 -            -                    -             -                  -                 -                   -               -                    -
    Labor costs                                                                                -                 -             -             7,649,827           -                 -            -                    -             -                  -                 -                   -               -                    -
    Utilities                                                                                  -                 -             -               627,880           -                 -            -                    -             -                  -                 -                   -               -                    -
    Contracted services                                                                        -                 -             -               308,864           -                 -            -                    -             -                  -                 -                   -               -                    -
    Repairs & maintenance                                                                      -                 -             -               251,254           -                 -            -                    -             -                  -                 -                   -               -                    -
    Operating supplies                                                                         -                 -             -               659,533           -                 -            -                    -             -                  -                 -                   -               -                    -
    Restaurant promotional                                                                     -                 -             -               449,512           -                 -            -                    -             -                  -                 -                   -               -                    -
    Operating expenses                                                                         -                 -             -               944,345           -                 -            -                    -             -                  -                 -                   -               -                    -
    Occupancy expenses                                                                         -                 -             -               934,671           -                 -            -                  4,282           -              181,396               -                24,672             -                 33,875
    Licenses & permits                                                                         -                 -             -                34,470           -                 -            -                    -             -                  -                 -                   -               -                    -
    General liability/Property insurance                                                       -                 -             -               132,598           -                 -            -                    -             -                  -                 -                   -               -                    -
         Gross Profit                                                                         $-                $-            $-            $5,247,125          $-                $-           $-                ($4,282)         $-            ($181,396)             $-              ($24,672)           $-               ($33,875)
OTHER INCOME AND EXPENSES
    Preopening expenses                                                                       $-                $-            $-               $28,089          $-                $-           $-                  $-             $-                $-                 $-                 $-               $-                  $-
    General and administrative expenses                                                        -                 -           91,697          2,224,451           -                 -            -                    -             -                  -                 -                   -               -                    -
    Depreciation and amortization expense                                                      -                 -              -            1,145,682           -                 -            -                    -             -                  -                 -                   -               -                    -
    Interest expense                                                                           -                 -          121,683            875,163           -                 -            -                    -             -                  -                 -                   -               -                    -
    Loss (gain) on disposition of properties, net                                              -                 -       37,644,794         42,097,374           -                 -            -                    -             -                  -                 -                   -               -                    -
    Other (income), net                                                                        -                 -             (664)           (67,056)          -                 -            -                    -             -                  -                 -                   -               -                    -
         NET PROFIT (LOSS) BEFORE REORGANIZATION ITEMS                                        $-                $-     ($37,857,510)      ($41,056,578)         $-                $-           $-                ($4,282)         $-            ($181,396)             $-              ($24,672)           $-               ($33,875)
REORGANIZATION ITEMS
    Professional services                                                                     $-                $-            $-            $2,355,205          $-                $-           $-                  $-             $-                $-                 $-                 $-               $-                  $-
    U.S. Trustee quarterly fees                                                                -                 -              -                  -             -                 -            -                    -             -                  -                 -                   -               -                    -
    Other Reorganization expenses                                                              -                 -              -              250,000           -                 -            -                    -             -                  -                 -                   -               -                    -
    Income Taxes                                                                               -                 -              -                  -             -                 -            -                    -             -                  -                 -                   -               -                    -
         NET PROFIT (LOSS)                                                                    $-                $-     ($37,857,510)      ($43,661,783)         $-                $-           $-                ($4,282)         $-            ($181,396)             $-              ($24,672)           $-               ($33,875)
*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnote(s):
(a) The cumulative revenues and expenses are shown under Houlihan’s Restaurants,
Inc. with the exception of liquor expenses within beverage costs for the NY and
NJ restaurants and occupancy costs for all locations.
(a) Where actual daily revenues or expenses were not available, estimates
were made for the post-petition period; these estimates were made based on
pro-rating (based on number of days), or as a percentage of revenues.
(a) During the reporting period, the Debtors continue to reconcile their pre-
and post-petition financials, which is reflected in this statement
of operations.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all
of their assets to Landry’s LLC is ongoing.




                                                                                                                                                                     Page 10                                                                                                                                                            MOR 2
                                                                                          Case 19-12415-MFW                                              Doc 519                  Filed 03/03/20                                Page 11 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 2
(in US Dollars; Unaudited)

STATEMENT OF OPERATIONS (a)
The Statement of Operations is to be prepared on an
accrual basis. The accrual basis of accounting
recognizes revenue when it is realized and expenses
when they are incurred, regardless of when cash is
actually received or paid.

                                                                                                                                                          Algonquin Houlihan’s Restaurant,                                                                                                                       Hanley Station Houlihan’s Restaurant,
DEBTOR ENTITIES                                                                          Houlihan’s of Ohio, Inc.             HRI O’Fallon, Inc.                                              Houlihan’s Texas Holdings, Inc.    Houlihan’s Restaurants of Texas, Inc.   Geneva Houlihan’s Restaurant, L.L.C.                                                JGIL Mill OP LLC
                                                                                                                                                                       L.L.C.                                                                                                                                                    LLC
BANKRUPTCY CASE NUMBER                                                                          18-11292                          18-11301                           18-11308                          18-11309                              18-11310                                18-11311                                  18-11313                         18-11314
                                                                                        Current        Cumulative         Current        Cumulative         Current           Cumulative       Current        Cumulative             Current        Cumulative               Current         Cumulative              Current           Cumulative
REVENUES                                                                                Period        Filing to Date      Period        Filing to Date       Period         Filing to Date     Period        Filing to Date          Period        Filing to Date            Period         Filing to Date            Period          Filing to Date
    Company restaurant sales                                                                  $-                 $-             $-                $-               $-                 $-             $-                $-                  $-                $-                     $-                 $-                    $-                 $-
    Franchise income                                                                            -                 -               -                 -                -                  -              -                 -                   -                 -                     -                  -                      -                  -
         Total operating revenues                                                             $-                $-              $-                $-               $-                 $-             $-                $-                  $-                $-                     $-                 $-                    $-                 $-
COST OF COMPANY RESTAURANT SALES
    Food costs                                                                                $-                 $-             $-                 $-              $-                $-               $-                  $-                $-                 $-                   $-                  $-                  $-                 $-
    Beverage costs                                                                             -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Labor costs                                                                                -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Utilities                                                                                  -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Contracted services                                                                        -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Repairs & maintenance                                                                      -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Operating supplies                                                                         -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Restaurant promotional                                                                     -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Operating expenses                                                                         -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Occupancy expenses                                                                         -                25,144           -                  -               -               45,315             -                   -                 -               180,649                 -                 38,703                -                21,028
    Licenses & permits                                                                         -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    General liability/Property insurance                                                       -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
         Gross Profit                                                                         $-              ($25,144)         $-                 $-              $-             ($45,315)           $-                  $-                $-             ($180,649)               $-               ($38,703)              $-              ($21,028)
OTHER INCOME AND EXPENSES
    Preopening expenses                                                                       $-                 $-             $-                 $-              $-                $-               $-                  $-                $-                 $-                   $-                  $-                  $-                 $-
    General and administrative expenses                                                        -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Depreciation and amortization expense                                                      -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Interest expense                                                                           -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Loss (gain) on disposition of properties, net                                              -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Other (income), net                                                                        -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
         NET PROFIT (LOSS) BEFORE REORGANIZATION ITEMS                                        $-              ($25,144)         $-                 $-              $-             ($45,315)           $-                  $-                $-             ($180,649)               $-               ($38,703)              $-              ($21,028)
REORGANIZATION ITEMS
    Professional services                                                                     $-                 $-             $-                 $-              $-                $-               $-                  $-                $-                 $-                   $-                  $-                  $-                 $-
    U.S. Trustee quarterly fees                                                                -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Other Reorganization expenses                                                              -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
    Income Taxes                                                                               -                   -             -                  -               -                  -               -                   -                 -                   -                   -                    -                  -                   -
         NET PROFIT (LOSS)                                                                    $-              ($25,144)         $-                 $-              $-             ($45,315)           $-                  $-                $-             ($180,649)               $-               ($38,703)              $-              ($21,028)
*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnote(s):
(a) The cumulative revenues and expenses are shown under Houlihan’s Restaurants,
Inc. with the exception of liquor expenses within beverage costs for the NY and
NJ restaurants and occupancy costs for all locations.
(a) Where actual daily revenues or expenses were not available, estimates
were made for the post-petition period; these estimates were made based on
pro-rating (based on number of days), or as a percentage of revenues.
(a) During the reporting period, the Debtors continue to reconcile their pre-
and post-petition financials, which is reflected in this statement
of operations.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all
of their assets to Landry’s LLC is ongoing.




                                                                                                                                                                        Page 11                                                                                                                                                                      MOR 2
                                                                                          Case 19-12415-MFW                                           Doc 519                Filed 03/03/20                           Page 12 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 2
(in US Dollars; Unaudited)

STATEMENT OF OPERATIONS (a)
The Statement of Operations is to be prepared on an
accrual basis. The accrual basis of accounting
recognizes revenue when it is realized and expenses
when they are incurred, regardless of when cash is
actually received or paid.


DEBTOR ENTITIES                                                                             JGIL Mill OP LLC              JGIL Millburn, LLC              JGIL Milburn Op LLC                 JGIL, LLC                    JGIL Holding Corp.              JGIL Omaha, LLC                   HOP NJ NY, LLC                     HOP Farmingdale LLC
BANKRUPTCY CASE NUMBER                                                                          18-11314                       18-11315                         18-11316                       18-11317                         18-11318                       18-11319                          18-11320                            18-11321
                                                                                        Current        Cumulative      Current        Cumulative        Current        Cumulative      Current        Cumulative        Current        Cumulative      Current        Cumulative         Current        Cumulative
REVENUES                                                                                Period        Filing to Date   Period        Filing to Date     Period        Filing to Date   Period        Filing to Date     Period        Filing to Date   Period        Filing to Date      Period        Filing to Date
    Company restaurant sales                                                                  $-                 $-          $-                $-             $-                $-           $-                $-             $-                $-           $-                $-              $-                $-
    Franchise income                                                                            -                 -            -                 -              -                 -            -                 -              -                 -            -                 -               -                 -
         Total operating revenues                                                             $-                $-           $-                $-             $-                $-           $-                $-             $-                $-           $-                $-              $-                $-
COST OF COMPANY RESTAURANT SALES
    Food costs                                                                                $-                $-           $-                $-             $-                $-           $-                $-             $-                $-           $-                 $-             $-                $-
    Beverage costs                                                                             -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Labor costs                                                                                -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Utilities                                                                                  -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Contracted services                                                                        -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Repairs & maintenance                                                                      -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Operating supplies                                                                         -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Restaurant promotional                                                                     -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Operating expenses                                                                         -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Occupancy expenses                                                                         -                 -            -                 -              -                 -            -                 -              -                 -            -                28,430           -                 -
    Licenses & permits                                                                         -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    General liability/Property insurance                                                       -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
         Gross Profit                                                                         $-                $-           $-                $-             $-                $-           $-                $-             $-                $-           $-              ($28,430)         $-                $-
OTHER INCOME AND EXPENSES
    Preopening expenses                                                                       $-                $-           $-                $-             $-                $-           $-                $-             $-                $-           $-                 $-             $-                $-
    General and administrative expenses                                                        -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Depreciation and amortization expense                                                      -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Interest expense                                                                           -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Loss (gain) on disposition of properties, net                                              -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Other (income), net                                                                        -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
         NET PROFIT (LOSS) BEFORE REORGANIZATION ITEMS                                        $-                $-           $-                $-             $-                $-           $-                $-             $-                $-           $-              ($28,430)         $-                $-
REORGANIZATION ITEMS
    Professional services                                                                     $-                $-           $-                $-             $-                $-           $-                $-             $-                $-           $-                 $-             $-                $-
    U.S. Trustee quarterly fees                                                                -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Other Reorganization expenses                                                              -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
    Income Taxes                                                                               -                 -            -                 -              -                 -            -                 -              -                 -            -                   -             -                 -
         NET PROFIT (LOSS)                                                                    $-                $-           $-                $-             $-                $-           $-                $-             $-                $-           $-              ($28,430)         $-                $-
*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnote(s):
(a) The cumulative revenues and expenses are shown under Houlihan’s Restaurants,
Inc. with the exception of liquor expenses within beverage costs for the NY and
NJ restaurants and occupancy costs for all locations.
(a) Where actual daily revenues or expenses were not available, estimates
were made for the post-petition period; these estimates were made based on
pro-rating (based on number of days), or as a percentage of revenues.
(a) During the reporting period, the Debtors continue to reconcile their pre-
and post-petition financials, which is reflected in this statement
of operations.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all
of their assets to Landry’s LLC is ongoing.




                                                                                                                                                                   Page 12                                                                                                                                              MOR 2
                                                                                          Case 19-12415-MFW                                             Doc 519                Filed 03/03/20                             Page 13 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 2
(in US Dollars; Unaudited)

STATEMENT OF OPERATIONS (a)
The Statement of Operations is to be prepared on an
accrual basis. The accrual basis of accounting
recognizes revenue when it is realized and expenses
when they are incurred, regardless of when cash is
actually received or paid.


DEBTOR ENTITIES                                                                           HOP Farmingdale LLC              HOP Cherry Hill LLC                HOP Paramus LLC               HOP Lawrenceville LLC                HOP Brick LLC                  HOP Secaucus LLC                 HOP Heights LLC                       HOP Bayonne LLC
BANKRUPTCY CASE NUMBER                                                                          18-11321                         18-11323                         18-11324                         18-11325                         18-11326                         18-11327                        18-11328                             18-11329
                                                                                        Current        Cumulative        Current        Cumulative        Current        Cumulative        Current        Cumulative        Current        Cumulative        Current        Cumulative       Current        Cumulative
REVENUES                                                                                Period        Filing to Date     Period        Filing to Date     Period        Filing to Date     Period        Filing to Date     Period        Filing to Date     Period        Filing to Date    Period        Filing to Date
    Company restaurant sales                                                                  $-                 $-            $-                $-             $-                $-             $-                $-             $-                $-             $-                $-            $-                $-
    Franchise income                                                                            -                 -              -                 -              -                 -              -                 -              -                 -              -                 -             -                 -
         Total operating revenues                                                             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-            $-                $-
COST OF COMPANY RESTAURANT SALES
    Food costs                                                                                $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-               $-             $-                 $-
    Beverage costs                                                                             -               19,687           -               26,497           -               27,988           -                  -             -               29,108           -              35,711           -                21,629
    Labor costs                                                                                -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Utilities                                                                                  -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Contracted services                                                                        -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Repairs & maintenance                                                                      -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Operating supplies                                                                         -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Restaurant promotional                                                                     -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Operating expenses                                                                         -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Occupancy expenses                                                                         -               49,408           -               35,499           -               55,582           -               35,931           -               23,004           -              67,841           -                37,424
    Licenses & permits                                                                         -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    General liability/Property insurance                                                       -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
         Gross Profit                                                                         $-             ($69,094)         $-             ($61,997)         $-             ($83,570)         $-             ($35,931)         $-             ($52,112)         $-           ($103,552)         $-              ($59,054)
OTHER INCOME AND EXPENSES
    Preopening expenses                                                                       $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-               $-             $-                 $-
    General and administrative expenses                                                        -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Depreciation and amortization expense                                                      -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Interest expense                                                                           -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Loss (gain) on disposition of properties, net                                              -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Other (income), net                                                                        -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
         NET PROFIT (LOSS) BEFORE REORGANIZATION ITEMS                                        $-             ($69,094)         $-             ($61,997)         $-             ($83,570)         $-             ($35,931)         $-             ($52,112)         $-           ($103,552)         $-              ($59,054)
REORGANIZATION ITEMS
    Professional services                                                                     $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-               $-             $-                 $-
    U.S. Trustee quarterly fees                                                                -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Other Reorganization expenses                                                              -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
    Income Taxes                                                                               -                  -             -                  -             -                  -             -                  -             -                  -             -                 -             -                   -
         NET PROFIT (LOSS)                                                                    $-             ($69,094)         $-             ($61,997)         $-             ($83,570)         $-             ($35,931)         $-             ($52,112)         $-           ($103,552)         $-              ($59,054)
*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnote(s):
(a) The cumulative revenues and expenses are shown under Houlihan’s Restaurants,
Inc. with the exception of liquor expenses within beverage costs for the NY and
NJ restaurants and occupancy costs for all locations.
(a) Where actual daily revenues or expenses were not available, estimates
were made for the post-petition period; these estimates were made based on
pro-rating (based on number of days), or as a percentage of revenues.
(a) During the reporting period, the Debtors continue to reconcile their pre-
and post-petition financials, which is reflected in this statement
of operations.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all
of their assets to Landry’s LLC is ongoing.




                                                                                                                                                                     Page 13                                                                                                                                                   MOR 2
                                                                                          Case 19-12415-MFW                                             Doc 519                Filed 03/03/20                             Page 14 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 2
(in US Dollars; Unaudited)

STATEMENT OF OPERATIONS (a)
The Statement of Operations is to be prepared on an
accrual basis. The accrual basis of accounting
recognizes revenue when it is realized and expenses
when they are incurred, regardless of when cash is
actually received or paid.


DEBTOR ENTITIES                                                                             HOP Bayonne LLC                  HOP Fairfield LLC                HOP Ramsey LLC                 HOP Bridgewater LLC               HOP Parsippany LLC               HOP Westbury LLC                HOP Weehawken LLC                 HOP New Brunswick LLC
BANKRUPTCY CASE NUMBER                                                                          18-11329                         18-11330                         18-11331                         18-11332                         18-11333                         18-11334                         18-11335                          18-11337
                                                                                        Current        Cumulative        Current        Cumulative        Current        Cumulative        Current        Cumulative        Current        Cumulative        Current        Cumulative        Current        Cumulative
REVENUES                                                                                Period        Filing to Date     Period        Filing to Date     Period        Filing to Date     Period        Filing to Date     Period        Filing to Date     Period        Filing to Date     Period        Filing to Date
    Company restaurant sales                                                                  $-                 $-            $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-
    Franchise income                                                                            -                 -              -                 -              -                 -              -                 -              -                 -              -                 -              -                 -
         Total operating revenues                                                             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-
COST OF COMPANY RESTAURANT SALES
    Food costs                                                                                $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-
    Beverage costs                                                                             -                4,796           -               14,690           -               30,286           -               17,816           -               21,997           -               24,010           -                  -
    Labor costs                                                                                -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Utilities                                                                                  -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Contracted services                                                                        -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Repairs & maintenance                                                                      -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Operating supplies                                                                         -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Restaurant promotional                                                                     -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Operating expenses                                                                         -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Occupancy expenses                                                                         -               33,082           -               52,227           -               52,761           -               40,900           -               33,866           -               58,206           -               80,372
    Licenses & permits                                                                         -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    General liability/Property insurance                                                       -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
         Gross Profit                                                                         $-             ($37,877)         $-             ($66,917)         $-             ($83,047)         $-             ($58,717)         $-             ($55,863)         $-             ($82,217)         $-             ($80,372)
OTHER INCOME AND EXPENSES
    Preopening expenses                                                                       $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-
    General and administrative expenses                                                        -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Depreciation and amortization expense                                                      -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Interest expense                                                                           -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Loss (gain) on disposition of properties, net                                              -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Other (income), net                                                                        -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
         NET PROFIT (LOSS) BEFORE REORGANIZATION ITEMS                                        $-             ($37,877)         $-             ($66,917)         $-             ($83,047)         $-             ($58,717)         $-             ($55,863)         $-             ($82,217)         $-             ($80,372)
REORGANIZATION ITEMS
    Professional services                                                                     $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-             $-                $-
    U.S. Trustee quarterly fees                                                                -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Other Reorganization expenses                                                              -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
    Income Taxes                                                                               -                  -             -                  -             -                  -             -                  -             -                  -             -                  -             -                  -
         NET PROFIT (LOSS)                                                                    $-             ($37,877)         $-             ($66,917)         $-             ($83,047)         $-             ($58,717)         $-             ($55,863)         $-             ($82,217)         $-             ($80,372)
*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnote(s):
(a) The cumulative revenues and expenses are shown under Houlihan’s Restaurants,
Inc. with the exception of liquor expenses within beverage costs for the NY and
NJ restaurants and occupancy costs for all locations.
(a) Where actual daily revenues or expenses were not available, estimates
were made for the post-petition period; these estimates were made based on
pro-rating (based on number of days), or as a percentage of revenues.
(a) During the reporting period, the Debtors continue to reconcile their pre-
and post-petition financials, which is reflected in this statement
of operations.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all
of their assets to Landry’s LLC is ongoing.




                                                                                                                                                                     Page 14                                                                                                                                                   MOR 2
                                                                                          Case 19-12415-MFW                                             Doc 519                Filed 03/03/20                                 Page 15 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 2
(in US Dollars; Unaudited)

STATEMENT OF OPERATIONS (a)
The Statement of Operations is to be prepared on an
accrual basis. The accrual basis of accounting
recognizes revenue when it is realized and expenses
when they are incurred, regardless of when cash is
actually received or paid.


DEBTOR ENTITIES                                                                         HOP New Brunswick LLC                HOP Holmdel LLC                HOP Woodbridge LLC             Houlihan’s of Chesterfield, Inc.    TOTAL OF ALL ACCOUNTS
BANKRUPTCY CASE NUMBER                                                                          18-11337                         18-11338                         18-11339                          18-11340
                                                                                        Current        Cumulative        Current        Cumulative        Current        Cumulative         Current        Cumulative           Current          Cumulative
REVENUES                                                                                Period        Filing to Date     Period        Filing to Date     Period        Filing to Date      Period        Filing to Date        Period          Filing to Date
    Company restaurant sales                                                                  $-                 $-            $-                $-             $-                $-              $-                $-                $-           $23,832,687
    Franchise income                                                                            -                 -              -                 -              -                 -               -                 -                 -               229,983
         Total operating revenues                                                             $-                $-             $-                $-             $-                $-              $-                $-                $-           $24,062,670
COST OF COMPANY RESTAURANT SALES
    Food costs                                                                                $-                $-             $-                $-             $-                $-                $-                  $-             $-           $5,550,670
    Beverage costs                                                                             -               20,730           -               34,542           -               17,298              -                   -              -            1,618,706
    Labor costs                                                                                -                  -             -                  -             -                  -                -                   -              -            7,649,827
    Utilities                                                                                  -                  -             -                  -             -                  -                -                   -              -              627,880
    Contracted services                                                                        -                  -             -                  -             -                  -                -                   -              -              308,864
    Repairs & maintenance                                                                      -                  -             -                  -             -                  -                -                   -              -              251,254
    Operating supplies                                                                         -                  -             -                  -             -                  -                -                   -              -              659,533
    Restaurant promotional                                                                     -                  -             -                  -             -                  -                -                   -              -              449,512
    Operating expenses                                                                         -                  -             -                  -             -                  -                -                   -              -              944,345
    Occupancy expenses                                                                         -               21,845           -               28,553           -               40,754              -                   -              -            2,265,422
    Licenses & permits                                                                         -                  -             -                  -             -                  -                -                   -              -               34,470
    General liability/Property insurance                                                       -                  -             -                  -             -                  -                -                   -              -              132,598
         Gross Profit                                                                         $-             ($42,575)         $-             ($63,095)         $-             ($58,053)            $-                  $-             $-           $3,569,589
OTHER INCOME AND EXPENSES
    Preopening expenses                                                                       $-                $-             $-                $-             $-                $-                $-                  $-             $-              $28,089
    General and administrative expenses                                                        -                  -             -                  -             -                  -                -                   -            91,697         2,224,451
    Depreciation and amortization expense                                                      -                  -             -                  -             -                  -                -                   -               -           1,145,682
    Interest expense                                                                           -                  -             -                  -             -                  -                -                   -           121,683           875,163
    Loss (gain) on disposition of properties, net                                              -                  -             -                  -             -                  -                -                   -        37,644,794        42,097,374
    Other (income), net                                                                        -                  -             -                  -             -                  -                -                   -              (664)          (67,056)
         NET PROFIT (LOSS) BEFORE REORGANIZATION ITEMS                                        $-             ($42,575)         $-             ($63,095)         $-             ($58,053)            $-                  $-      ($37,857,510)     ($42,734,114)
REORGANIZATION ITEMS
    Professional services                                                                     $-                $-             $-                $-             $-                $-                $-                  $-             $-           $2,355,205
    U.S. Trustee quarterly fees                                                                -                  -             -                  -             -                  -                -                   -               -                 -
    Other Reorganization expenses                                                              -                  -             -                  -             -                  -                -                   -               -             250,000
    Income Taxes                                                                               -                  -             -                  -             -                  -                -                   -               -                 -
         NET PROFIT (LOSS)                                                                    $-             ($42,575)         $-             ($63,095)         $-             ($58,053)            $-                  $-      ($37,857,510)     ($45,339,319)
*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnote(s):
(a) The cumulative revenues and expenses are shown under Houlihan’s Restaurants,
Inc. with the exception of liquor expenses within beverage costs for the NY and
NJ restaurants and occupancy costs for all locations.
(a) Where actual daily revenues or expenses were not available, estimates
were made for the post-petition period; these estimates were made based on
pro-rating (based on number of days), or as a percentage of revenues.
(a) During the reporting period, the Debtors continue to reconcile their pre-
and post-petition financials, which is reflected in this statement
of operations.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all
of their assets to Landry’s LLC is ongoing.




                                                                                                                                                                     Page 15                                                                                      MOR 2
                                                                                                 Case 19-12415-MFW                              Doc 519                          Filed 03/03/20                          Page 16 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                              HRI Holding Corp.                   Houlihan’s Restaurants, Inc.                               HDJG Corp.                              Red Steer, Inc.                        Sam Wilson’s/Kansas, Inc.                Darryl’s of St. Loui

BANKRUPTCY CASE NUMBER                                                                                          18-11358                               18-11304                                             18-11302                                 18-11305                                    18-11306                                       18-1130
                                                                                                 BOOK VALUE AT END     BOOK VALUE ON    BOOK VALUE AT END     BOOK VALUE ON                  BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON         BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE   OF END OF CURRENT      PETITION DATE                 OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE        OF END OF CURRENT      PETITION DATE
ASSETS                                                                                           REPORTING MONTH                        REPORTING MONTH                                      REPORTING MONTH                          REPORTING MONTH                             REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                           $-                 $-              $9,778,613                    $2,136,288              $262,229             $2,577                 $-                   $3,100                  $-                      $24,900
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                         -                  -                     -                             -                     -                  -                    -                      -                     -                          -
   ACCOUNTS RECEIVABLE (NET)                                                                                    -                  -                 793,189                     1,922,365                   -                  -                    -                      -                     -                          -
   INVENTORIES                                                                                                  -                  -                     -                       1,077,203                   -                  -                    -                    7,727                   -                      163,997
   OTHER CURRENT ASSETS (NET)                                                                                   -                  -               1,282,613                     3,827,315                   -                  -                    -                      -                     -                          -
   PROFESSIONAL RETAINERS                                                                                       -                  -                     -                             -                     -                  -                    -                      -                     -                          -
       TOTAL CURRENT ASSETS                                                                                    $-                 $-             $11,854,416                    $8,963,170              $262,229             $2,577                 $-                  $10,827                  $-                     $188,897
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                            $-                 $-                   $-                   $42,167,386                    $-                 $-                    $-                    $-                     $-                    $3,623,030
   GOODWILL                                                                                                     -                  -                     -                   23,766,799                     -                  -                      -                     -                     -                           -
   IN-PLACE LEASE ASSET, NET                                                                                    -                  -                     -                    1,554,254                     -                  -                      -                     -                     -                           -
   OTHER ASSETS, NET                                                                                            -                  -                 261,308                    879,673                     -                  -                   35,000                35,000                   -                           -
       TOTAL OTHER ASSETS                                                                                      $-                 $-                $261,308                $68,368,111                    $-                 $-                  $35,000               $35,000                  $-                    $3,623,030

TOTAL ASSETS                                                                                                   $-                 $-             $12,115,724                $77,331,281                 $262,229             $2,577               $35,000               $45,827                  $-                    $3,811,927

                                                                                                 BOOK VALUE AT END      BOOK VALUE ON   BOOK VALUE AT END         BOOK VALUE ON              BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END        BOOK VALUE ON      BOOK VALUE AT END       BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE   OF END OF CURRENT         PETITION DATE              OF END OF CURRENT     PETITION DATE      OF END OF CURRENT        PETITION DATE      OF END OF CURRENT       PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                                  REPORTING MONTH                        REPORTING MONTH                                      REPORTING MONTH                          REPORTING MONTH                             REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                           $-                 $-              $9,521,359                 $8,175,217                    $-                 $-                    $-                    $-                     $-                         $-
    ACCRUED INTEREST                                                                                            -                  -               5,474,929                  4,671,217                     -                  -                     -                     -                      -                          -
    ACCRUED LIABILITIES                                                                                         -                  -               3,056,135                 11,889,821                     -                  -                     -                     -                      -                          -
    SECURED DEBT                                                                                                -                  -              17,131,740                 42,318,642                     -                  -                     -                     -                      -                          -
    IN-PLACE LEASE LIABILITY, NET                                                                               -                  -                     -                    6,872,615                     -                  -                     -                     -                      -                          -
    OTHER LIABILITIES                                                                                           -                  -               1,626,582                  4,284,857                     -                  -                     -                     -                      -                          -
        TOTAL LIABILITIES                                                                                      $-                 $-             $36,810,745                $78,212,369                    $-                 $-                    $-                    $-                     $-                         $-
OWNER EQUITY
    PREFERRED STOCK                                                                                            $-                 $-             $56,831,726                $56,831,726                    $-                 $-                    $-                    $-                     $-                         $-
    TREASURY STOCK                                                                                              -                  -                (150,000)                  (150,000)                    -                  -                     -                     -                      -                          -
    RETAINED EARNINGS                                                                                           -                  -             (79,292,094)               (33,952,775)                    -                  -                     -                     -                      -                          -
        NET OWNER EQUITY                                                                                       $-                 $-            ($22,610,368)               $22,728,951                    $-                 $-                    $-                    $-                     $-                         $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                           $-                 $-             $14,200,376               $100,941,320                    $-                 $-                    $-                    $-                     $-                         $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all of their
assets to Landry’s LLC is ongoing.




                                                                                                                                                                     Page 16                                                                                                                                                MOR3
                                                                                                 Case 19-12415-MFW                                               Doc 519                          Filed 03/03/20                            Page 17 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                         Darryl’s of St. Louis County, Inc.                      Darryl’s of Overland Park, Inc.                        Houlihan’s of Ohio, Inc.                          HRI O’Fallon, Inc.              Algonquin Houlihan’s Restaurant, L.L.C.          Houlihan’s Texas H

BANKRUPTCY CASE NUMBER                                                                                          18-11307                                               18-11291                                             18-11292                                        18-11301                                18-11308                                        18-1130
                                                                                                 BOOK VALUE AT END     BOOK VALUE ON                    BOOK VALUE AT END     BOOK VALUE ON                  BOOK VALUE AT END     BOOK VALUE ON             BOOK VALUE AT END     BOOK VALUE ON     BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE                   OF END OF CURRENT      PETITION DATE                 OF END OF CURRENT      PETITION DATE            OF END OF CURRENT      PETITION DATE    OF END OF CURRENT      PETITION DATE
ASSETS                                                                                           REPORTING MONTH                                        REPORTING MONTH                                      REPORTING MONTH                                 REPORTING MONTH                         REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                              $-                           $2,500                   $-                          $4,158                  $-                      $6,000                 $-                  $-                     $-                      $3,600
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                            -                              -                      -                             -                     -                         -                    -                   -                      -                         -
   ACCOUNTS RECEIVABLE (NET)                                                                                       -                              -                      -                             -                     -                         -                    -                   -                      -                         -
   INVENTORIES                                                                                                     -                           18,736                    -                          74,884                   -                      86,005                  -                   -                      -                       9,695
   OTHER CURRENT ASSETS (NET)                                                                                      -                              -                      -                             -                     -                         -                    -                   -                      -                         -
   PROFESSIONAL RETAINERS                                                                                          -                              -                      -                             -                     -                         -                    -                   -                      -                         -
       TOTAL CURRENT ASSETS                                                                                       $-                          $21,236                   $-                         $79,043                  $-                     $92,005                 $-                  $-                     $-                     $13,295
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                               $-                         $211,294                   $-                        $263,002                  $-                    $106,266                 $-                  $-                     $-                       $3,956
   GOODWILL                                                                                                        -                              -                      -                             -                     -                         -                    -                   -                      -                          -
   IN-PLACE LEASE ASSET, NET                                                                                       -                              -                      -                             -                     -                         -                    -                   -                      -                          -
   OTHER ASSETS, NET                                                                                               -                              -                      -                             -                     -                      19,000                  -                   -                      -                          -
       TOTAL OTHER ASSETS                                                                                         $-                         $211,294                   $-                        $263,002                  $-                    $125,266                 $-                  $-                     $-                       $3,956

TOTAL ASSETS                                                                                                      $-                         $232,530                   $-                        $342,045                  $-                    $217,271                 $-                  $-                     $-                     $17,250

                                                                                                 BOOK VALUE AT END          BOOK VALUE ON               BOOK VALUE AT END         BOOK VALUE ON              BOOK VALUE AT END        BOOK VALUE ON          BOOK VALUE AT END       BOOK VALUE ON   BOOK VALUE AT END         BOOK VALUE ON
                                                                                                 OF END OF CURRENT          PETITION DATE               OF END OF CURRENT         PETITION DATE              OF END OF CURRENT        PETITION DATE          OF END OF CURRENT       PETITION DATE   OF END OF CURRENT         PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                                  REPORTING MONTH                                        REPORTING MONTH                                      REPORTING MONTH                                 REPORTING MONTH                         REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                              $-                            $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-
    ACCRUED INTEREST                                                                                               -                             -                       -                            -                      -                        -                     -                   -                      -                            -
    ACCRUED LIABILITIES                                                                                            -                             -                       -                            -                      -                        -                     -                   -                      -                            -
    SECURED DEBT                                                                                                   -                             -                       -                            -                      -                        -                     -                   -                      -                            -
    IN-PLACE LEASE LIABILITY, NET                                                                                  -                             -                       -                            -                      -                        -                     -                   -                      -                            -
    OTHER LIABILITIES                                                                                              -                             -                       -                            -                      -                        -                     -                   -                      -                            -
        TOTAL LIABILITIES                                                                                         $-                            $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-
OWNER EQUITY
    PREFERRED STOCK                                                                                               $-                            $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-
    TREASURY STOCK                                                                                                 -                             -                       -                            -                      -                        -                     -                   -                      -                            -
    RETAINED EARNINGS                                                                                              -                             -                       -                            -                      -                        -                     -                   -                      -                            -
        NET OWNER EQUITY                                                                                          $-                            $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                              $-                            $-                      $-                           $-                     $-                       $-                    $-                  $-                     $-                           $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all of their
assets to Landry’s LLC is ongoing.




                                                                                                                                                                                     Page 17                                                                                                                                                       MOR3
                                                                                                 Case 19-12415-MFW                                      Doc 519                        Filed 03/03/20                              Page 18 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                         Houlihan’s Texas Holdings, Inc.             Houlihan’s Restaurants of Texas, Inc.               Geneva Houlihan’s Restaurant, L.L.C.            Hanley Station Houlihan’s Restaurant, LLC                  JGIL Mill OP LLC            JGIL Millbur

BANKRUPTCY CASE NUMBER                                                                                          18-11309                                      18-11310                                            18-11311                                          18-11313                                          18-11314                     18-1131
                                                                                                 BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON                 BOOK VALUE AT END     BOOK VALUE ON               BOOK VALUE AT END     BOOK VALUE ON               BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE          OF END OF CURRENT      PETITION DATE                OF END OF CURRENT      PETITION DATE              OF END OF CURRENT      PETITION DATE              OF END OF CURRENT      PETITION DATE
ASSETS                                                                                           REPORTING MONTH                               REPORTING MONTH                                     REPORTING MONTH                                   REPORTING MONTH                                   REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                            $-                        $-                   $-                         $-                       $-                       $4,000                    $-                      $3,000                 $-                 $-
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                          -                         -                    -                           -                       -                          -                       -                         -                    -                  -
   ACCOUNTS RECEIVABLE (NET)                                                                                     -                         -                    -                           -                       -                          -                       -                         -                    -                  -
   INVENTORIES                                                                                                   -                         -                    -                        41,087                     -                       23,582                     -                       8,517                  -                  -
   OTHER CURRENT ASSETS (NET)                                                                                    -                         -                    -                           -                       -                          -                       -                         -                    -                  -
   PROFESSIONAL RETAINERS                                                                                        -                         -                    -                           -                       -                          -                       -                         -                    -                  -
       TOTAL CURRENT ASSETS                                                                                     $-                        $-                   $-                       $41,087                    $-                      $27,582                    $-                     $11,517                 $-                 $-
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                             $-                        $-                   $-                           $-                        $0                  $164,322                    $-                        $808                 $-                 $-
   GOODWILL                                                                                                      -                         -                    -                            -                       -                         -                       -                         -                    -                  -
   IN-PLACE LEASE ASSET, NET                                                                                     -                         -                    -                            -                       -                         -                       -                         -                    -                  -
   OTHER ASSETS, NET                                                                                             -                         -                    -                            750                     -                         -                       -                         -                    -                  -
       TOTAL OTHER ASSETS                                                                                       $-                        $-                   $-                           $750                      $0                  $164,322                    $-                        $808                 $-                 $-

TOTAL ASSETS                                                                                                    $-                        $-                   $-                       $41,837                         $0                $191,904                    $-                     $12,325                 $-                 $-

                                                                                                 BOOK VALUE AT END        BOOK VALUE ON        BOOK VALUE AT END         BOOK VALUE ON             BOOK VALUE AT END         BOOK VALUE ON           BOOK VALUE AT END         BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT        PETITION DATE        OF END OF CURRENT         PETITION DATE             OF END OF CURRENT         PETITION DATE           OF END OF CURRENT         PETITION DATE           OF END OF CURRENT     PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                                  REPORTING MONTH                               REPORTING MONTH                                     REPORTING MONTH                                   REPORTING MONTH                                   REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                            $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-
    ACCRUED INTEREST                                                                                             -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    ACCRUED LIABILITIES                                                                                          -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    SECURED DEBT                                                                                                 -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    IN-PLACE LEASE LIABILITY, NET                                                                                -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    OTHER LIABILITIES                                                                                            -                         -                    -                            -                      -                           -                      -                         -                    -                  -
        TOTAL LIABILITIES                                                                                       $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-
OWNER EQUITY
    PREFERRED STOCK                                                                                             $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-
    TREASURY STOCK                                                                                               -                         -                    -                            -                      -                           -                      -                         -                    -                  -
    RETAINED EARNINGS                                                                                            -                         -                    -                            -                      -                           -                      -                         -                    -                  -
        NET OWNER EQUITY                                                                                        $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                            $-                        $-                   $-                           $-                     $-                          $-                     $-                        $-                   $-                 $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all of their
assets to Landry’s LLC is ongoing.




                                                                                                                                                                            Page 18                                                                                                                                                     MOR3
                                                                                                 Case 19-12415-MFW                                    Doc 519                    Filed 03/03/20                   Page 19 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                             JGIL Millburn, LLC                           JGIL Milburn Op LLC                          JGIL, LLC                           JGIL Holding Corp.                      JGIL Omaha, LLC                HOP NJ NY

BANKRUPTCY CASE NUMBER                                                                                          18-11315                                     18-11316                                 18-11317                               18-11318                                18-11319                       18-1132
                                                                                                 BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON    BOOK VALUE AT END     BOOK VALUE ON     BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE         OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE   OF END OF CURRENT      PETITION DATE    OF END OF CURRENT      PETITION DATE
ASSETS                                                                                           REPORTING MONTH                              REPORTING MONTH                          REPORTING MONTH                        REPORTING MONTH                         REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                           $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                  $-                 $4,004
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                         -                      -                     -                     -                  -                  -                   -                   -                   -                    -
   ACCOUNTS RECEIVABLE (NET)                                                                                    -                      -                     -                     -                  -                  -                   -                   -                   -                    -
   INVENTORIES                                                                                                  -                      -                     -                     -                  -                  -                   -                   -                   -                 91,792
   OTHER CURRENT ASSETS (NET)                                                                                   -                      -                     -                     -                  -                  -                   -                   -                   -                    -
   PROFESSIONAL RETAINERS                                                                                       -                      -                     -                     -                  -                  -                   -                   -                   -                    -
       TOTAL CURRENT ASSETS                                                                                    $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                  $-                $95,795
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                            $-                  $464,421                 $-                    $-                 $-                 $-                  $-                  $-                  $-              $3,279,134
   GOODWILL                                                                                                      -                      -                    -                     -                  -                  -                   -                   -                   -                     -
   IN-PLACE LEASE ASSET, NET                                                                                     -                      -                    -                     -                  -                  -                   -                   -                   -                     -
   OTHER ASSETS, NET                                                                                         550,000                558,230                  -                     -                  -                  -                   -                   -                   -                  11,683
       TOTAL OTHER ASSETS                                                                                   $550,000             $1,022,651                 $-                    $-                 $-                 $-                  $-                  $-                  $-              $3,290,817

TOTAL ASSETS                                                                                                $550,000             $1,022,651                 $-                    $-                 $-                 $-                  $-                  $-                  $-              $3,386,612

                                                                                                 BOOK VALUE AT END      BOOK VALUE ON         BOOK VALUE AT END      BOOK VALUE ON     BOOK VALUE AT END     BOOK VALUE ON    BOOK VALUE AT END       BOOK VALUE ON   BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE         OF END OF CURRENT      PETITION DATE     OF END OF CURRENT     PETITION DATE    OF END OF CURRENT       PETITION DATE   OF END OF CURRENT     PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                                  REPORTING MONTH                              REPORTING MONTH                          REPORTING MONTH                        REPORTING MONTH                         REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                           $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                  $-                   $-
    ACCRUED INTEREST                                                                                            -                      -                     -                     -                  -                  -                   -                   -                   -                    -
    ACCRUED LIABILITIES                                                                                         -                      -                     -                     -                  -                  -                   -                   -                   -                    -
    SECURED DEBT                                                                                                -                      -                     -                     -                  -                  -                   -                   -                   -                    -
    IN-PLACE LEASE LIABILITY, NET                                                                               -                      -                     -                     -                  -                  -                   -                   -                   -                    -
    OTHER LIABILITIES                                                                                           -                      -                     -                     -                  -                  -                   -                   -                   -                    -
        TOTAL LIABILITIES                                                                                      $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                  $-                   $-
OWNER EQUITY
    PREFERRED STOCK                                                                                            $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                  $-                   $-
    TREASURY STOCK                                                                                              -                      -                     -                     -                  -                  -                   -                   -                   -                    -
    RETAINED EARNINGS                                                                                           -                      -                     -                     -                  -                  -                   -                   -                   -                    -
        NET OWNER EQUITY                                                                                       $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                  $-                   $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                           $-                     $-                    $-                    $-                 $-                 $-                  $-                  $-                  $-                   $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all of their
assets to Landry’s LLC is ongoing.




                                                                                                                                                                       Page 19                                                                                                                           MOR3
                                                                                                 Case 19-12415-MFW                              Doc 519                   Filed 03/03/20                         Page 20 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                              HOP NJ NY, LLC                       HOP Farmingdale LLC                           HOP Cherry Hill LLC                            HOP Paramus LLC                          HOP Lawrenceville LLC              HOP Brick

BANKRUPTCY CASE NUMBER                                                                                          18-11320                               18-11321                                     18-11323                                      18-11324                                   18-11325                        18-1132
                                                                                                 BOOK VALUE AT END     BOOK VALUE ON    BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE   OF END OF CURRENT      PETITION DATE         OF END OF CURRENT      PETITION DATE          OF END OF CURRENT      PETITION DATE       OF END OF CURRENT      PETITION DATE
ASSETS                                                                                           REPORTING MONTH                        REPORTING MONTH                              REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                           $-                 $-                  $-                    $4,500                 $-                    $4,500                  $-                 $5,500                  $-                    $1,427
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                         -                  -                   -                       -                    -                       -                     -                    -                     -                       -
   ACCOUNTS RECEIVABLE (NET)                                                                                    -                  -                   -                       -                    -                       -                     -                    -                     -                       -
   INVENTORIES                                                                                                  -                  -                   -                    41,412                  -                    51,443                   -                 24,536                   -                    29,631
   OTHER CURRENT ASSETS (NET)                                                                                   -                  -                   -                       -                    -                       -                     -                    -                     -                       -
   PROFESSIONAL RETAINERS                                                                                       -                  -                   -                       -                    -                       -                     -                    -                     -                       -
       TOTAL CURRENT ASSETS                                                                                    $-                 $-                  $-                   $45,912                 $-                   $55,943                  $-                $30,036                  $-                   $31,058
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                            $-                 $-                  $-                  $531,904                 $-                 $1,226,259                 $-                $306,377                 $-                    $7,344
   GOODWILL                                                                                                     -                  -                   -                       -                    -                        -                    -                     -                     -                      -
   IN-PLACE LEASE ASSET, NET                                                                                    -                  -                   -                       -                    -                        -                    -                     -                     -                      -
   OTHER ASSETS, NET                                                                                            -                  -                   -                       -                    -                  1,300,000                  -               1,500,000               650,000                650,000
       TOTAL OTHER ASSETS                                                                                      $-                 $-                  $-                  $531,904                 $-                 $2,526,259                 $-              $1,806,377              $650,000               $657,344

TOTAL ASSETS                                                                                                   $-                 $-                  $-                  $577,816                 $-                 $2,582,203                 $-              $1,836,413              $650,000               $688,402

                                                                                                 BOOK VALUE AT END    BOOK VALUE ON     BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END      BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END      BOOK VALUE ON
                                                                                                 OF END OF CURRENT    PETITION DATE     OF END OF CURRENT     PETITION DATE          OF END OF CURRENT      PETITION DATE          OF END OF CURRENT     PETITION DATE        OF END OF CURRENT      PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                                  REPORTING MONTH                        REPORTING MONTH                              REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                           $-                 $-                  $-                     $-                    $-                      $-                    $-                   $-                    $-                     $-
    ACCRUED INTEREST                                                                                            -                  -                   -                      -                     -                       -                     -                    -                     -                      -
    ACCRUED LIABILITIES                                                                                         -                  -                   -                      -                     -                       -                     -                    -                     -                      -
    SECURED DEBT                                                                                                -                  -                   -                      -                     -                       -                     -                    -                     -                      -
    IN-PLACE LEASE LIABILITY, NET                                                                               -                  -                   -                      -                     -                       -                     -                    -                     -                      -
    OTHER LIABILITIES                                                                                           -                  -                   -                      -                     -                       -                     -                    -                     -                      -
        TOTAL LIABILITIES                                                                                      $-                 $-                  $-                     $-                    $-                      $-                    $-                   $-                    $-                     $-
OWNER EQUITY
    PREFERRED STOCK                                                                                            $-                 $-                  $-                     $-                    $-                      $-                    $-                   $-                    $-                     $-
    TREASURY STOCK                                                                                              -                  -                   -                      -                     -                       -                     -                    -                     -                      -
    RETAINED EARNINGS                                                                                           -                  -                   -                      -                     -                       -                     -                    -                     -                      -
        NET OWNER EQUITY                                                                                       $-                 $-                  $-                     $-                    $-                      $-                    $-                   $-                    $-                     $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                           $-                 $-                  $-                     $-                    $-                      $-                    $-                   $-                    $-                     $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all of their
assets to Landry’s LLC is ongoing.




                                                                                                                                                                Page 20                                                                                                                                            MOR3
                                                                                                 Case 19-12415-MFW                                 Doc 519                    Filed 03/03/20                           Page 21 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                               HOP Brick LLC                            HOP Secaucus LLC                              HOP Heights LLC                            HOP Bayonne LLC                          HOP Fairfield LLC              HOP Ramse

BANKRUPTCY CASE NUMBER                                                                                          18-11326                                  18-11327                                      18-11328                                   18-11329                                 18-11330                       18-1133
                                                                                                 BOOK VALUE AT END     BOOK VALUE ON       BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE      OF END OF CURRENT      PETITION DATE          OF END OF CURRENT      PETITION DATE       OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE
ASSETS                                                                                           REPORTING MONTH                           REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH                          REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                           $-                $4,654                  $-                     $5,531                 $-                  $4,403                 $-                $6,050                 $-                  $4,500
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                         -                   -                     -                        -                    -                     -                    -                   -                    -                     -
   ACCOUNTS RECEIVABLE (NET)                                                                                    -                   -                     -                        -                    -                     -                    -                   -                    -                     -
   INVENTORIES                                                                                                  -                33,111                   -                     51,782                  -                  32,422                  -                37,420                  -                  44,887
   OTHER CURRENT ASSETS (NET)                                                                                   -                   -                     -                        -                    -                     -                    -                   -                    -                     -
   PROFESSIONAL RETAINERS                                                                                       -                   -                     -                        -                    -                     -                    -                   -                    -                     -
       TOTAL CURRENT ASSETS                                                                                    $-               $37,765                  $-                    $57,313                 $-                 $36,826                 $-               $43,470                 $-                 $49,387
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                            $-               $866,046                 $-                   $353,147                 $-                $107,357                 $-              $518,938                 $-                 $46,712
   GOODWILL                                                                                                     -                    -                    -                        -                     -                    -                    -                   -                    -                     -
   IN-PLACE LEASE ASSET, NET                                                                                    -                    -                    -                        -                     -                    -                    -                   -                    -                     -
   OTHER ASSETS, NET                                                                                            -                525,000                  -                    275,000               114,000              114,000                  -                65,000                  -                 132,000
       TOTAL OTHER ASSETS                                                                                      $-             $1,391,046                 $-                   $628,147              $114,000             $221,357                 $-              $583,938                 $-                $178,712

TOTAL ASSETS                                                                                                   $-             $1,428,811                 $-                   $685,461              $114,000             $258,182                 $-              $627,408                 $-                $228,099

                                                                                                 BOOK VALUE AT END     BOOK VALUE ON       BOOK VALUE AT END     BOOK VALUE ON           BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END      BOOK VALUE ON
                                                                                                 OF END OF CURRENT     PETITION DATE       OF END OF CURRENT     PETITION DATE           OF END OF CURRENT     PETITION DATE        OF END OF CURRENT     PETITION DATE      OF END OF CURRENT      PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                                  REPORTING MONTH                           REPORTING MONTH                               REPORTING MONTH                            REPORTING MONTH                          REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                           $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-
    ACCRUED INTEREST                                                                                            -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    ACCRUED LIABILITIES                                                                                         -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    SECURED DEBT                                                                                                -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    IN-PLACE LEASE LIABILITY, NET                                                                               -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    OTHER LIABILITIES                                                                                           -                   -                     -                       -                     -                    -                     -                  -                     -                    -
        TOTAL LIABILITIES                                                                                      $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-
OWNER EQUITY
    PREFERRED STOCK                                                                                            $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-
    TREASURY STOCK                                                                                              -                   -                     -                       -                     -                    -                     -                  -                     -                    -
    RETAINED EARNINGS                                                                                           -                   -                     -                       -                     -                    -                     -                  -                     -                    -
        NET OWNER EQUITY                                                                                       $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                           $-                  $-                    $-                      $-                    $-                   $-                    $-                 $-                    $-                   $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all of their
assets to Landry’s LLC is ongoing.




                                                                                                                                                                    Page 21                                                                                                                                     MOR3
                                                                                                 Case 19-12415-MFW                                Doc 519                   Filed 03/03/20                         Page 22 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                              HOP Ramsey LLC                         HOP Bridgewater LLC                           HOP Parsippany LLC                         HOP Westbury LLC                         HOP Weehawken LLC              HOP New Bruns

BANKRUPTCY CASE NUMBER                                                                                          18-11331                                 18-11332                                     18-11333                                   18-11334                                 18-11335                         18-1133
                                                                                                 BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE         OF END OF CURRENT      PETITION DATE       OF END OF CURRENT      PETITION DATE     OF END OF CURRENT      PETITION DATE
ASSETS                                                                                           REPORTING MONTH                          REPORTING MONTH                              REPORTING MONTH                            REPORTING MONTH                          REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                           $-                $5,500                 $-                    $4,983                 $-                  $4,500                 $-                $2,936                 $-                  $-
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                         -                   -                    -                       -                    -                     -                    -                   -                 144,423                -
   ACCOUNTS RECEIVABLE (NET)                                                                                    -                   -                    -                       -                    -                     -                    -                   -                     -                  -
   INVENTORIES                                                                                                  -                34,857                  -                    42,379                  -                  31,347                  -                34,276                   -                  -
   OTHER CURRENT ASSETS (NET)                                                                                   -                   -                    -                       -                    -                     -                    -                   -                     -                  -
   PROFESSIONAL RETAINERS                                                                                       -                   -                    -                       -                    -                     -                    -                   -                     -                  -
       TOTAL CURRENT ASSETS                                                                                    $-               $40,357                 $-                   $47,362                 $-                 $35,847                 $-               $37,212              $144,423               $-
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                            $-                 $-                    $-                  $367,103                 $-                $294,159                 $-               $54,963                 $-                  $-
   GOODWILL                                                                                                     -                   -                    -                       -                    -                     -                     -                  -                     -                   -
   IN-PLACE LEASE ASSET, NET                                                                                    -                   -                    -                       -                    -                     -                     -                  -                     -                   -
   OTHER ASSETS, NET                                                                                            -               550,000                  -                   600,000                  -                 450,000                 3,000              3,000               138,000             138,000
       TOTAL OTHER ASSETS                                                                                      $-              $550,000                 $-                  $967,103                 $-                $744,159                $3,000            $57,963              $138,000            $138,000

TOTAL ASSETS                                                                                                   $-              $590,357                 $-                $1,014,465                 $-                $780,006                $3,000            $95,175              $282,423            $138,000

                                                                                                 BOOK VALUE AT END    BOOK VALUE ON       BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON        BOOK VALUE AT END     BOOK VALUE ON      BOOK VALUE AT END     BOOK VALUE ON
                                                                                                 OF END OF CURRENT    PETITION DATE       OF END OF CURRENT     PETITION DATE          OF END OF CURRENT     PETITION DATE        OF END OF CURRENT     PETITION DATE      OF END OF CURRENT     PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                                  REPORTING MONTH                          REPORTING MONTH                              REPORTING MONTH                            REPORTING MONTH                          REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                           $-                 $-                    $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-
    ACCRUED INTEREST                                                                                            -                  -                     -                      -                     -                    -                     -                  -                     -                   -
    ACCRUED LIABILITIES                                                                                         -                  -                     -                      -                     -                    -                     -                  -                     -                   -
    SECURED DEBT                                                                                                -                  -                     -                      -                     -                    -                     -                  -                     -                   -
    IN-PLACE LEASE LIABILITY, NET                                                                               -                  -                     -                      -                     -                    -                     -                  -                     -                   -
    OTHER LIABILITIES                                                                                           -                  -                     -                      -                     -                    -                     -                  -                     -                   -
        TOTAL LIABILITIES                                                                                      $-                 $-                    $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-
OWNER EQUITY
    PREFERRED STOCK                                                                                            $-                 $-                    $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-
    TREASURY STOCK                                                                                              -                  -                     -                      -                     -                    -                     -                  -                     -                   -
    RETAINED EARNINGS                                                                                           -                  -                     -                      -                     -                    -                     -                  -                     -                   -
        NET OWNER EQUITY                                                                                       $-                 $-                    $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                           $-                 $-                    $-                     $-                    $-                   $-                    $-                 $-                    $-                  $-

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all of their
assets to Landry’s LLC is ongoing.




                                                                                                                                                                  Page 22                                                                                                                                    MOR3
                                                                                                 Case 19-12415-MFW                                   Doc 519                   Filed 03/03/20                        Page 23 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 3
(in US Dollars; Unaudited)
BALANCE SHEET (a)
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from postpetition obligations.

DEBTOR ENTITIES                                                                                           HOP New Brunswick LLC                          HOP Holmdel LLC                             HOP Woodbridge LLC                        Houlihan’s of Chesterfield, Inc.              TOTAL OF ALL ACCOUNTS

BANKRUPTCY CASE NUMBER                                                                                          18-11337                                    18-11338                                     18-11339                                     18-11340
                                                                                                 BOOK VALUE AT END     BOOK VALUE ON         BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON             BOOK VALUE AT END      BOOK VALUE ON
                                                                                                 OF END OF CURRENT      PETITION DATE        OF END OF CURRENT      PETITION DATE         OF END OF CURRENT      PETITION DATE         OF END OF CURRENT      PETITION DATE            OF END OF CURRENT      PETITION DATE
ASSETS                                                                                           REPORTING MONTH                             REPORTING MONTH                              REPORTING MONTH                              REPORTING MONTH                                 REPORTING MONTH
CURRENT ASSETS
   UNRESTRICTED CASH AND EQUIVALENTS                                                                           $-                   $4,500                 $-                    $5,500                 $-                   $6,700                     $-                        $-           $10,040,842           $2,269,812
   RESTRICTED CASH AND CASH EQUIVALENTS                                                                         -                      -                    -                       -                    -                      -                        -                         -               144,423                  -
   ACCOUNTS RECEIVABLE (NET)                                                                                    -                      -                    -                       -                    -                      -                        -                         -               793,189            1,922,365
   INVENTORIES                                                                                                  -                   33,703                  -                    36,720                  -                   35,602                      -                         -                   -              2,198,751
   OTHER CURRENT ASSETS (NET)                                                                                   -                      -                    -                       -                    -                      -                        -                         -             1,282,613            3,827,315
   PROFESSIONAL RETAINERS                                                                                       -                      -                    -                       -                    -                      -                        -                         -                   -                    -
       TOTAL CURRENT ASSETS                                                                                    $-                  $38,203                 $-                   $42,220                 $-                  $42,302                     $-                        $-           $12,261,068          $10,218,242
OTHER ASSETS
   FIXED AND INTANGIBLE ASSETS, NET                                                                            $-                 $477,142                 $-                  $384,511                 $-                  $814,108                    $-                        $-                    $0          $56,639,689
   GOODWILL                                                                                                     -                      -                    -                       -                     -                      -                       -                         -                   -             23,766,799
   IN-PLACE LEASE ASSET, NET                                                                                    -                      -                    -                       -                     -                      -                       -                         -                   -              1,554,254
   OTHER ASSETS, NET                                                                                            -                  263,000                  -                   505,000               188,000                188,000                     -                         -             1,939,308            8,762,336
       TOTAL OTHER ASSETS                                                                                      $-                 $740,142                 $-                  $889,511              $188,000             $1,002,108                    $-                        $-            $1,939,308          $90,723,078

TOTAL ASSETS                                                                                                   $-                 $778,345                 $-                  $931,730              $188,000             $1,044,410                    $-                        $-           $14,200,376         $100,941,320

                                                                                                 BOOK VALUE AT END     BOOK VALUE ON         BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END     BOOK VALUE ON          BOOK VALUE AT END          BOOK VALUE ON        BOOK VALUE AT END      BOOK VALUE ON
                                                                                                 OF END OF CURRENT     PETITION DATE         OF END OF CURRENT     PETITION DATE          OF END OF CURRENT     PETITION DATE          OF END OF CURRENT          PETITION DATE        OF END OF CURRENT      PETITION DATE
                   LIABILITIES AND OWNER EQUITY                                                  REPORTING MONTH                             REPORTING MONTH                              REPORTING MONTH                              REPORTING MONTH                                 REPORTING MONTH
LIABILITIES
    ACCOUNTS PAYABLE                                                                                           $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-            $9,521,359           $8,175,217
    ACCRUED INTEREST                                                                                            -                     -                     -                      -                     -                      -                        -                         -             5,474,929            4,671,217
    ACCRUED LIABILITIES                                                                                         -                     -                     -                      -                     -                      -                        -                         -             3,056,135           11,889,821
    SECURED DEBT                                                                                                -                     -                     -                      -                     -                      -                        -                         -            17,131,740           42,318,642
    IN-PLACE LEASE LIABILITY, NET                                                                               -                     -                     -                      -                     -                      -                        -                         -                   -              6,872,615
    OTHER LIABILITIES                                                                                           -                     -                     -                      -                     -                      -                        -                         -             1,626,582            4,284,857
        TOTAL LIABILITIES                                                                                      $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-           $36,810,745          $78,212,369
OWNER EQUITY
    PREFERRED STOCK                                                                                            $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-           $56,831,726          $56,831,726
    TREASURY STOCK                                                                                              -                     -                     -                      -                     -                      -                        -                         -              (150,000)            (150,000)
    RETAINED EARNINGS                                                                                           -                     -                     -                      -                     -                      -                        -                         -           (79,292,094)         (33,952,775)
        NET OWNER EQUITY                                                                                       $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-          ($22,610,368)         $22,728,951

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                           $-                    $-                    $-                     $-                    $-                     $-                       $-                        $-           $14,200,376         $100,941,320

    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *Attach schedule

Footnote(s):
(a) All assets, liabilities and equity are shown under Houlihan’s Restaurants, Inc. with
the following exceptions: petty cash held at the restaurants, cash accounts for
the NY/NJ restaurants which are used to pay for alcohol purchases and sales tax,
inventories, fixed assets, and liquor licenses.
(a) Most assets and liabilities are held at Houlihan’s Restaurants, Inc. and,
prepetition, the Debtors maintained a consolidated balance sheet. Certain
assumptions were made to report the Debtors’ balance sheet on an unconsolidated
basis. As such, the balance sheet may not balance at the individual entity level.
(a) Cash and equivalents per the balance sheet will not match cash shown per MOR-1
due to the following: deposits in transit, outstanding checks and cash held at the
restaurants.
(a) Where daily balances were not available, estimates were made for certain assets,
liabilities, and retained earnings for both the opening balance sheet and period
ending 12/29/19 balance sheet.
(a) During the reporting period, the Debtors continue to reconcile their pre- and
post-petition financials, which is reflected in the updated book values.
(a) The Debtors’ post-closing reconciliation related to the sale of substantially all of their
assets to Landry’s LLC is ongoing.




                                                                                                                                                                     Page 23                                                                                                                                              MOR3
                          Case 19-12415-MFW                             Doc 519              Filed 03/03/20                  Page 24 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 4
(in US Dollars; Unaudited)
                                                              STATUS OF POSTPETITION TAXES
The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                   SUMMARY OF UNPAID POSTPETITION DEBTS (a)

Attach aged listing of accounts payable.

                                                                                                           Number of Days Past Due
                                                                    Current        0-30                 31-60         61-90                   Over 90   Total
  ACCOUNTS PAYABLE                                                      $1,346,143
  WAGES PAYABLE                                                              1,020
  TAXES PAYABLE                                                            512,428
  RENT/LEASES-BUILDING
  RENT/LEASES-EQUIPMENT
  SECURED DEBT/ADEQUATE PROTECTION PAYMENTS
  PROFESSIONAL FEES
  AMOUNTS DUE TO INSIDERS*
  OTHER:__________________________
  OTHER:__________________________
    TOTAL POSTPETITION DEBTS

*"Insider" is defined in 11 U.S.C. Section 101(31).


Footnote(s):
(a) Postpetition debts to be paid by debtor in the normal course of business utilizing cash on hand.

I, Matthew Manning, attest, to the best of my knowledge and belief, that the Debtors have timely filed and paid postpetition taxes.




                                                                                    Page 24                                                                     MOR 4
                        Case 19-12415-MFW                          Doc 519              Filed 03/03/20        Page 25 of 25



In re: HRI HOLDING CORP., et al.
Debtor
Case No. 19-12415 (MFW)
Reporting Period: 12/30/19 – 1/26/2020
MOR 5
(in US Dollars; Unaudited)
                                    ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
Accounts Receivable Reconciliation                                                                                              Amount
TOTAL ACCOUNTS RECEIVABLE AT THE BEGINNING OF THE REPORTING PERIOD                                                            $3,689,023
+ AMOUNTS BILLED DURING THE PERIOD                                                                                                67,761
- AMOUNTS COLLECTED DURING THE PERIOD                                                                                         (2,963,595)
TOTAL ACCOUNTS RECEIVABLE AT THE END OF THE REPORTING PERIOD                                                                   $793,189

Accounts Receivable Aging                                                                                                        Amount
0 - 30 DAYS OLD                                                                                                                 $793,189
31 - 60 DAYS OLD                                                                                                                       0
61 - 90 DAYS OLD                                                                                                                       0
91+ DAYS OLD                                                                                                                           0
TOTAL ACCOUNTS RECEIVABLE                                                                                                        793,189
AMOUNT CONSIDERED UNCOLLECTIBLE (BAD DEBT)                                                                                             0
ACCOUNTS RECEIVABLE (NET)                                                                                                       $793,189

                                                             DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                                    Yes                No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.
                                                                                                                                X (a)
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                                    X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                                                  X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                                                  X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                                                        X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

Footnote(s):
(a) On December 21, 2019, the court entered the Order (A) Approving Asset Purchase Agreement and Authorizing the Sale of Certain Assets of the Debtors
Outside The Ordinary Course of Business, (B) Authorizing the Sale of Assets Free and Clear of All Liens and Claims, (C) Authorizing the Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases, (D) Authorizing Distribution to the Lenders, and (E) Granting Related Relief [D.I. 322]
approving the sale of substantially all of the Debtors’ assets to Landry’s, LLC, which closed on December 30, 2019.




                                                                              Page 25                                                                 MOR 5
